significant index no department of the treasury internal_revenue_service washington d c government entities division jun ter rast ad dear this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the plan for the plan_year ending this waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the plan is a collectively-bargained multiemployer defined_benefit_plan benefiting employees who are covered by various collective bargaining agreements between the union and boat-owners that use members of the union to unload lump fish the funding problems that the plan is experiencing are the result of the poor condition of the fishing industry in new england traditionally contributions to the plan were based on poundage in date the contributions were changed to a flat fee for unloading in poundage was to almost declined from this number had dropped by during the same timeframe the number of boat trips in there were vessels actively fishing by by the poundage had dropped by to government regulation of the fishing industry through the council is the reason for the decline the federal government is an active purchaser of fishing vessels that are unable to fish as a result of government restrictions there is a direct correlation between the increasing unfunded_liability of the plan and the quotas closed areas loss of fishing days and buy-back programs the trustees of the plan are unable to make up the unfunded_liability in the plan by increasing contribution rates because the boat owners who contribute to the plan are in dire financial condition themselves many of the boats are heavily-mortgaged and many are on the verge of going out of business altogether it is clear that the new england fishing industry has experienced a substantial business hardship many of the fishing boat owners are operating at a loss there is substantial underemployment in the industry and the sales and profits of the industry are declining congress has recognized this and granted some relief for this plan under sec_4971 of the code sec_214 of pension_protection_act of ppa provides that the excise_tax under either sec_4971 and b of the code does not apply with respect to any accumulated_funding_deficiency of a multiemployer_plan with less than participants with respect to which the contributing employers participated in a federal fishery capacity reduction program with respect to which employers under the plan participated in the northeast fisheries assistance program and with respect to which the annual normal_cost is less than dollar_figure and the plan is experiencing a funding deficiency on the date of enactment the tax does not apply to any taxable_year beginning before the earlier of the taxable_year in which the plan_sponsor adopts a rehabilitation plan or the taxable_year that contains date furthermore there is proposed_legislation that would provide direct government financial assistance to the plan accordingly the waiver of the minimum_funding_standard for the plan for the plan_year ending has been granted your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ow when filing form_5500 for the plan_year ending the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours q wl donna m prestia manager employee_plans actuarial group
